It appearing that the named defendant in the above-entitled ease has failed to prosecute its appeal from the Superior Court in New Haven County with proper diligence, it is, under Practice Book *733§ 696, ordered by the Supreme Court of Errors, suo motu, that tbe appeal be and hereby is dismissed.
Argued December 1
decided December 1, 1964
William B. Murphy, for the appellant (named defendant).
Edward N. Shay, for the appellee (plaintiff).
The named defendant filed a motion for reargument which was granted.